.
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible printed circuit board must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	The claimed limitation of “a connected signal line”, as recited in claims 1 and 9, is unclear as to whether said connected signal line is part of the multiple signal lines or a different element. 
	The claimed limitation of “the lead terminal”, as recited in claims 1 and 9, is unclear as to whether said lead terminal is part of the multiple lead terminals or a different element. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kan et al. (2018/0198239) in view of Chen et al. (2016/0357049). 
Regarding claims 1, 9 and 17, Kan et al. teach in figure 5 and related text a device comprising:
	An array substrate comprising: 
a substrate (inherently therein); 
multiple signal lines 112, 212 arranged on a side of the substrate and extending along a first direction; and 
multiple lead terminals (the entire area between 21 and 113) connected with the multiple signal lines 112, 212 respectively; 
wherein the multiple lead terminals each comprises: 
a bonding area 21 configured to be bonded with a flexible printed circuit board; and 
a bending area 111, 211 located at a side of the bonding area 21 facing away from a connected signal line112, 212 , wherein the lead terminal is bent-shaped in the bending area.


Chen et al. teach in figure 1 and related text using signal lines in a display panel device which comprises an array substrate 100 comprising a substrate 10.
Chen et al. and Kan et al. are analogous art because they are directed to signal lines in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kan et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use Kan et al.’s device as a display panel device which comprises an array substrate comprising a substrate, in order to expand the device capabilities.

Regarding claims 2, 10 and 18, Chen et al. teach in figure 6B and related text and Kan et al. teach in figure 5 and related text that the lead terminal, in the bending area, is composed of: multiple S-shaped structures connected in turn, or multiple broken line-shaped structures connected in turn, or multiple bow-shaped structures connected in turn.

Regarding claims 3, 11 and 19, Chen et al. teach in figure 6B and related text and Kan et al. teach in figure 5 and related text that when the lead terminal, in the bending area, is composed of multiple bow-shaped structures connected in turn, the multiple bow-shaped structures each comprises: an extending part extending along a second 

Regarding claims 4, 12 and 20, Chen et al. teach in figure 6B and related text and Kan et al. teach in figure 5 and related text that width of the connecting part in the second direction is greater than width of the extending part in the direction vertical to the second direction.

Regarding claims 5 and 13, Chen et al. teach in figure 6B and related text and Kan et al. teach in figure 5 and related text that the lead terminal is strip-shaped in the bonding area.

Regarding claims 6 and 14, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use width of the lead terminal, in the bonding area, in the direction vertical to the second direction the same as the length of the connecting part in the direction vertical to the second direction in prior art’s device in order to simplify the processing steps of making the device by using the same width and length of the elements.

Regarding claims 7 and 15, Chen et al. teach in figure 6B and related text and Kan et al. teach in figure 5 and related text that the lead terminal further comprises an extending 

Regarding claims 8 and 16, Kan et al. teach in figure 5 and related text that different lead terminals have the same shape with each other in the bending area.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
1/2/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800



















SALE
 $19.99


SALE
 $19.99

SALE
$19.99